Citation Nr: 0216741	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  01-00 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for mandibular atrophy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had numerous periods of active duty service 
between October 1953 and December 1981, and retired in 
December 1981 with over 24 years of active duty service.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2000 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The Board remanded this matter to 
the RO in July 2001.  The case has been returned to the Board 
for final disposition.  


FINDINGS OF FACT

1.  The veteran sustained dental trauma in service.  

2.  The veteran had mandibular atrophy in service with 
difficulty fitting a dental prosthesis.  

3.  The veteran currently has resorbed mandible, such that it 
will not support a lower denture.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, mandibular 
atrophy due to dental trauma was incurred during his active 
duty service.  38 U.S.C.A. §§ 1110, 1131, 1712, 5103, 5103A, 
5107 (West 1991 & West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.326(a), 4.150 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's December 1953 enlistment examination report 
indicates that he was missing numerous upper and lower teeth; 
he also had numerous restorable upper and lower teeth.  A 
July 1954 examination report indicates that he had carious 
teeth.  

By July 1956, all of his lower teeth had been extracted.  By 
December 1958 he was required to wear a lower full mandible 
denture.  It is also noted that from the time of his 
enlistment in 1953 until 1966, numerous additional upper 
teeth were extracted.  

A January 1966 dental health record notes that the veteran 
had badly resorbed lower ridge due to trauma, upper natural 
versus lower denture.  Full dentures were recommended.  In 
March 1966, full upper and lower dentures were inserted.   

In January 1978, the veteran underwent surgery due to 
mandibular atrophy with difficulty fitting a dental 
prosthesis.  It was noted that the veteran had worn a lower 
denture for 23 years, and that he needed surgical 
intervention so that an adequate denture could be constructed 
for masticatory and speech capabilities.  He underwent a 
resection of two ribs for a mandibular rib prosthesis, and a 
graft of these ribs to the mandible.  In September 1978, he 
underwent the second stage of the procedure, which involved 
lowering the floor of the mouth and a vestibuloplasty with a 
splint thickness skin graft from the right thigh.  

Current records indicate that in September 2000, the veteran 
was seen by a private dentist with complaints of ulcerations 
in his mouth and ill-fitting complete dentures.  Examination 
showed that the mandible had resorbed to the point that it 
would not support a lower denture.  The dentist noted that 
the veteran had had a bone graft in this area during active 
duty service, and that he needed prosthetic treatment, 
surgery, or implants.  

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection for a dental condition may be 
granted when there is loss of substance of body of maxilla or 
mandible due to trauma or disease such as osteomyelitis, and 
not due to the loss of the alveolar process as a result of 
periodontal disease.  38 C.F.R. § 4.150; Simington v. West, 
11 Vet. App. 41 (1998).

In the case at hand, the evidence clearly indicates that the 
veteran sustained dental trauma in service.  In addition, the 
evidence indicates that the trauma set in a course of events 
which eventually lead to mandibular atrophy, for which the 
veteran was operated during active duty service.  The record 
also shows that the veteran continues to have this condition.  
Therefore, the Board must conclude that mandibular atrophy 
was incurred in service as a result of dental trauma.  As 
such, service connection must be granted.  

The Board notes that there has been a change in the law 
during the pendency of the veteran's claim.  The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA), significantly added to the statutory law 
concerning VA's duties when processing claims for VA 
benefits.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Implementing regulations are codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The VCAA and the 
implementing regulations are liberalizing and are therefore 
applicable to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).

In light of the fact that there is a full grant of benefits 
in this case, the veteran cannot be prejudiced by the Board's 
review of the claim on the basis of the current record. 


ORDER

Service connection for mandibular atrophy is granted. 



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

